NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 PRINCESS MARGO GILMORE, Appellant.

                             No. 1 CA-CR 20-0491
                              FILED 8-10-2021

           Appeal from the Superior Court in Maricopa County
                        No. CR2017-001211-001
                The Honorable Timothy J. Ryan, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Mikel Steinfeld
Counsel for Appellant


                       MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.
                           STATE v. GILMORE
                           Decision of the Court

B A I L E Y, Judge:

¶1            Princess Margo Gilmore appeals her conviction and sentence
for negligent homicide. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             In 2016 Gilmore ran a red light and crashed into another car,
killing a passenger in that car. A grand jury indicted Gilmore on charges of
manslaughter and endangerment. During trial, the superior court granted
the State’s request for a negligent homicide jury instruction as a lesser-
included offense of manslaughter. During jury deliberations, Gilmore
requested two additional jury instructions: reckless driving and causing
serious physical injury or death by a moving violation. The superior court
denied the requests, reasoning that those crimes were not necessarily-
included offenses of manslaughter. The jury convicted Gilmore of
negligent homicide and acquitted her of endangerment. The court
sentenced Gilmore to a term of imprisonment. Gilmore timely appeals.

                              DISCUSSION

¶3             Gilmore argues that the superior court erred by denying her
request to instruct the jury on a lesser-included offense—causing serious
physical injury or death by a moving violation. See A.R.S. § 28-672(A)(1).
We review the denial of a requested jury instruction for an abuse of
discretion. State v. Wall, 212 Ariz. 1, 3, ¶ 12 (2006).

¶4            “An offense is lesser included when the greater offense cannot
be committed without necessarily committing the lesser offense.” Id. at ¶ 14
(internal quotation marks and citation omitted). If requested, the superior
court must instruct the jury on a necessarily-included offense when it is
determined to be lesser-included and the evidence is sufficient to support
giving the instruction. Id.

¶5            To determine whether an offense is a lesser-included offense,
we may apply two tests: (1) the elements test; and (2) the charging
document test. See State v. Gooch, 139 Ariz. 365, 366-67 (1984). Because
Gilmore concedes that causing serious physical injury or death by a moving
violation is not a lesser-included offense of manslaughter under the
elements test, we consider only whether the superior court abused its
discretion by denying Gilmore’s request under the charging document test.
Under the charging document test, we determine “whether the charging
document describes the lesser offense even though it does not always make



                                     2
                            STATE v. GILMORE
                            Decision of the Court

up a constituent part of the greater offense.” State v. Chabolla–Hinojosa, 192
Ariz. 360, 363, ¶ 12 (App. 1998).

¶6            The prosecution’s theory was that Gilmore recklessly caused
the victim’s death by running the red light. Gilmore argues the court
should have instructed the jury on causing death by a moving violation, see
A.R.S. § 28-672(A)(1), because she ran a red light, see A.R.S. § 28-
645(A)(3)(a).

¶7            Gilmore’s argument does not survive the charging document
test because the indictment does not describe the offense of causing serious
physical injury or death by a moving violation. Instead, the indictment
simply tracked the language of A.R.S. § 13-1103(A)(1):

       PRINCESS MARGO GILMORE, aka PRINCESS RIDGNAL,
       aka TASHA SMITH, aka TASHAH SMITHE, on or about July
       14, 2016, recklessly did cause the death of [A.Z.], in violation
       of A.R.S. §§ 13-1101, 13-1103, 28-3001, 28-3004, 28-3005, 28-
       3315, 13-701, 13-702, and 13-801.

       The State further alleges that the offense charged in this count
       is a dangerous felony because the offense involved the
       discharge, use, or threatening exhibition of a motor vehicle, a
       deadly weapon or dangerous instrument and/or the
       intentional or knowing infliction of serious physical injury
       upon [A.Z.], in violation of A.R.S. §§ 13-105 and 13-704.

¶8             The indictment does not refer directly or impliedly to a red-
light violation, or to any moving violation. See State v. Sucharew, 205 Ariz.
16, 26, ¶ 35 (App. 2003) (affirming denial of lesser-included instruction of
reckless driving when the indictment “made no reference, direct or implied,
to the use of an automobile in the causing of death”). As charged here, the
greater offense of manslaughter may be committed without committing a
moving violation.

¶9            Nevertheless, Gilmore argues that the lesser offense is
implied here because the indictment refers to Title 28 and mentions the use
of a motor vehicle. See State v. Magana, 178 Ariz. 416, 418 (App. 1994)
(determining that language in the indictment implicitly supported a lesser-
included instruction). Her argument is unavailing. The references to Title
28 in the indictment concern driver’s license suspensions and general
definitions. They do not set out facts that describe another offense. See State
v. Garcia, 176 Ariz. 231, 234 (App. 1993) (finding that citations in the
charging document did not set out facts that “alter[ed] the substance of the


                                      3
                           STATE v. GILMORE
                           Decision of the Court

crime charged”). Although the indictment mentions the use of a motor
vehicle, it does so only in alleging the offense was dangerous.

¶10            Gilmore further contends that the record evidence supported
her request for the lesser-included instruction. However, this argument has
been repeatedly rejected. State v. Laffoon, 125 Ariz. 484, 487 (1980) (“Often
facts may support another lesser conviction but if not charged in the
indictment, the lesser offense may not be found.”); State v. Robles, 213 Ariz.
268, 271, ¶ 9 (App. 2006) (declining to extend language in case law “to
encompass or mandate consideration of all facts ultimately contained in the
record in determining whether a lesser-included-offense instruction was
required”); State v. Brown, 195 Ariz. 206, 209, ¶ 10 (App. 1999) (“[I]t is the
charging document and not the evidence that determines the issue . . . .”);
State v. Teran, 130 Ariz. 277, 279 (App. 1981) (“The test which determines
the appropriateness of a lesser included instruction and verdict form by an
analysis of the facts of a given case, i.e., the evidentiary test . . . is not
followed in Arizona.”); see also Ariz. R. Crim. P. 13.1(a) (indictment must
state “facts sufficiently definite to inform the defendant of a charged
offense”).

¶11           Finally, Gilmore claims that the due process clause and the
unanimous jury requirement of the Arizona Constitution impliedly
guarantee her right to a jury instruction for a lesser-related offense. As
shown above, however, the offense of causing death by a moving violation
was not a lesser-included offense of manslaughter, the offense with which
Gilmore was charged.

¶12           For all these reasons, the superior court did not abuse its
discretion by denying the lesser-included jury instruction.

                              CONCLUSION

¶13           We affirm Gilmore’s conviction and sentence for negligent
homicide.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4